                                          Case 3:19-cv-00817-EMC Document 56 Filed 07/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OMAR HERNANDEZ, et al.,                              Case No. 19-cv-00817-EMC
                                   8                     Plaintiffs,                          ORDER GRANTING PLAINTIFFS’
                                                                                              MOTION TO RETAIN
                                   9              v.                                          CONFIDENTIALITY AND MOTION
                                                                                              FOR AMENDED PROTECTIVE
                                  10     DUTTON RANCH CORPORATION, et al.,                    ORDER
                                  11                     Defendants.                          Docket No. 47
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Currently pending before the Court is Plaintiffs’ motion to retain confidentiality and for an

                                  15   amended protective order. Having reviewed the parties’ submissions, the Court finds the matter

                                  16   suitable for resolution without oral argument and therefore VACATES the hearing on the motion.

                                  17   The motion for relief is GRANTED in its entirety.

                                  18           With respect to the confidentiality designations, Plaintiffs’ designations were timely made.

                                  19   Although the Court would have preferred that the parties bring the dispute regarding the

                                  20   designations to the Court’s attention via a joint letter, that is not a reason to deny Plaintiffs any

                                  21   relief, particularly as Plaintiffs did not act in bad faith given the terms of the stipulated protective

                                  22   order. Moreover, Plaintiffs’ motion raises a serious issue. With regards to the merits, there is

                                  23   good cause to keep the information at issue confidential; furthermore, Defendants will not suffer

                                  24   any prejudice from keeping the information confidential as they can still assert the defense that O.

                                  25   Hernandez had abandoned his job to be with his wife who had recently moved to the area. See

                                  26   generally Fed. R. Civ. P. 26(c) (providing that a “court may, for good cause, issue an order to

                                  27   protect a party or person from annoyance, embarrassment, oppression, or undue burden or

                                  28   expense, including [inter alia] (A) forbidding the disclosure or discovery,” “(B) specifying
                                          Case 3:19-cv-00817-EMC Document 56 Filed 07/16/20 Page 2 of 2




                                   1   terms . . . for the disclosure or discovery,” and “(D) forbidding inquiry into certain matters, or

                                   2   limiting the scope of disclosure or discovery to certain matters”); see also Seattle Times Co. v.

                                   3   Rhinehart, 467 U.S. 20, 36 (1984) (noting that “Rule 26(c) confers broad discretion on the trial

                                   4   court to decide when a protective order is appropriate and what degree of protection is required”);

                                   5   Glenmede Tr. Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995) (listing factors to consider in

                                   6   evaluating whether there is good cause under Rule 26(c)).

                                   7             As for the request for an amended protective order, Plaintiffs ask that the Court “prohibit,

                                   8   with respect to Plaintiffs, their family members, the putative PAGA and FLSA collective

                                   9   members, and witnesses, discovery related to immigration status with the exception of H-2A

                                  10   related discovery, includ[ing] [but] not limited to, whether or not a worker worked with Dutton

                                  11   Ranch pursuant to a H-2A visa and whether or not expenses were incurred in obtaining that visa.”

                                  12   Docket No. 48 (Prop. Order at 1). In response, Defendants argue that, because Plaintiffs have an
Northern District of California
 United States District Court




                                  13   “expansive view of what constitutes discovery into ‘immigration status,’” Opp’n at 10, the Court

                                  14   should not grant any relief and instead simply allow for redaction of discovery where necessary.

                                  15   The problem with this approach is twofold. First, Defendants have not identified how

                                  16   immigration status is relevant, except for the limited way identified by Plaintiffs. Second,

                                  17   Defendants’ approach fails to take into account the chilling effect of allowing the discovery. See,

                                  18   e.g., Rivera v. NIBCO, Inc., 364 F.3d 1057, 1065 (9th Cir. 2004). The better approach is to allow

                                  19   Defendants, if necessary, to petition the Court for relief if they believe a line of inquiry is relevant

                                  20   even though related to immigration.

                                  21             The Court shall forthwith stamp the proposed order submitted by Plaintiffs. See Docket

                                  22   No. 48.

                                  23             This order disposes of Docket No. 47.

                                  24             IT IS SO ORDERED.

                                  25

                                  26   Dated: July 16, 2020

                                  27                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  28                                                       United States District Judge
                                                                                           2
